2022 WI 32

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2019AP221-CR


COMPLETE TITLE:         State of Wisconsin,
                                  Plaintiff-Respondent,
                             v.
                        Nhia Lee,
                                  Defendant-Appellant-Petitioner.

                            REVIEW OF DECISION OF THE COURT OF APPEALS
                            Reported at 396 Wis. 2d 136,955 N.W.2d 424
                                PDC No:2021 WI App 12 - Published

OPINION FILED:          May 24, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          December 10, 2021

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Marathon
   JUDGE:               Lamont K. Jacobson

JUSTICES:
REBECCA GRASSL BRADLEY, J., filed a concurring opinion in which
ZIEGLER, C.J. and HAGEDORN, JJ., joined. DALLET, J., filed a
dissenting opinion in which ANN WALSH BRADLEY, J., joined.

NOT PARTICIPATING:



ATTORNEYS:


       For    the      defendant-appellant-petitioner   there   were   briefs
filed by Julianne M. Lennon and the Law Offices of Attorney
Julianne M. Lennon. There was an oral argument by Julianne M.
Lennon.


       For the plaintiff-respondent there was a brief filed by
Timothy M. Barber, assistant attorney general; with whom on the
brief was Joshua L. Kaul, attorney general. There was an oral
argument by Timothy M. Barber.
      An amicus curiae brief was filed by Ellen Henak and Henak
Law   Office,   S.C.   for   the   Wisconsin   Association   of   Criminal
Defense Lawyers. There was an oral argument by Ellen Henak and
Bonnie Hoffman.


      An amicus curiae brief was filed by Jerome F. Buting and
Buting, Williams & Stilling, S.C. for the National Association
of Criminal Defense Lawyers.


      An amicus curiae brief was filed by Andrew T. Phillips,
Natalie D. Fluker, and Matthew J. Thome and von Briesen & Roper,
S.C. for the Wisconsin Counties Association.


      An amicus curiae brief was filed by Katie R. York, state
public defender, for the Office of the Wisconsin State Public
Defender.
                                                                       2022 WI 32
                                                               NOTICE
                                                 This opinion is subject to further
                                                 editing and modification.   The final
                                                 version will appear in the bound
                                                 volume of the official reports.
No.    2019AP221-CR
(L.C. No.   2018CF1025)

STATE OF WISCONSIN                          :             IN SUPREME COURT

State of Wisconsin,

            Plaintiff-Respondent,
                                                                    FILED
      v.                                                       MAY 24, 2022

Nhia Lee,                                                         Sheila T. Reiff
                                                               Clerk of Supreme Court

            Defendant-Appellant-Petitioner.



      REVIEW of a decision of the Court of Appeals.                 Dismissed as

improvidently granted.



      ¶1    PER   CURIAM.    Nhia   Lee   petitioned       for     review     of    a

decision of the court of appeals, State v. Lee, 2021 WI App 12,

396 Wis. 2d 136, 955 N.W.2d 424, reversing the circuit court's
orders denying his motion to dismiss the criminal complaint and

remanding with directions to grant the motion and dismiss the

criminal    complaint     without   prejudice.        After      reviewing       the

record and the briefs, and after hearing oral arguments, we

conclude that this matter should be dismissed as improvidently

granted.

      By the Court.—The review of the decision of the court of
appeals is dismissed as improvidently granted.
                                                                    No.   2019AP221-CR.rgb



      ¶2     REBECCA GRASSL BRADLEY, J.                  (concurring).        In       her

dissent, Justice Rebecca Dallet identifies a number of "systemic

issues" with the "process for appointing counsel for indigent

defendants."       Although acknowledging a lack of merit with two of

the three issues Lee raises, she nevertheless accuses the court

of "fail[ing] him" by dismissing his petition as improvidently

granted.     Justice Dallet doesn't explain how the court "fail[s]"

Lee, considering he would remain incarcerated regardless of this

court's disposition of his case.1                     Even if one or more of Lee's

issues have merit, Justice Dallet "agree[s] with the court of

appeals that, consistent with our precedent, the correct remedy

for     failing    to   hold     a    timely          preliminary     examination      is

dismissal without prejudice for lack of personal jurisdiction."2

Resolving Lee's case therefore would require nothing more than

an opinion from this court agreeing with the court of appeals.

There are much better uses of this court's time than repeating

work already done correctly by a lower court.

      ¶3     Justice    Dallet       seems       to   suggest   Lee's     case     somehow
offers an avenue for taking "transformative steps" to implement

policy changes.3         As she sees it, "Lee's appeal provided the

court     with    the   chance   to     highlight         the   problems       with   our

appointed-counsel system, so all three branches of government



      1   Dissent, ¶6 n.2.
      2   Id., ¶9.
      3   Id., ¶16.

                                             2
                                                                         No.   2019AP221-CR.rgb



can begin working toward solutions."4                           That's not part of our

case-deciding function.                When we grant a petition for review, we

resolve issues of law.

       ¶4       The    court's     superintending              authority,      which   Justice

Dallet         would    apparently       use       to    effect       policy     changes    she

acknowledges would inflict a financial burden on counties, "is

ordinarily exercised when a party asserts error by the circuit

court causing 'great and irreparable' 'hardship.'"                                 Koschkee v.

Evers, 2018 WI 82, ¶42, 382 Wis. 2d 666, 913 N.W.2d 878 (Rebecca

Grassl Bradley, J., concurring/dissenting) (citing Application

of Sherper's, Inc., 253 Wis. 224, 226, 33 N.W.2d 178 (1948);

State      ex    rel.     Wis.    State    Dep't         of     Agric.    v.     Aarons,     248

Wis. 419, 423, 22 N.W.2d 160 (1946)).                            There was no error in

this case, and we should not transform it (or any other case)

into       a    vehicle    for     "highlight[ing]"              issues     that     are   more

properly        considered       through       a       rule    petition     or     legislative

proposal.5        The principal policy changes for which Justice Dallet

advocates        are    properly       considered         by    the    legislature,        which
possesses the power of the purse.                             We don't have this power,

which is why we should decide cases and leave policymaking to

the legislature.

       ¶5       I am authorized to state that Chief Justice ANNETTE

KINGSLAND         ZIEGLER        and    Justice          BRIAN     HAGEDORN        join     this

concurrence.

       4   Id., ¶17.
       5   Id., ¶16 n.6.

                                                   3
                                                              No.    2019AP221-CR.rgb




      ¶6     REBECCA FRANK DALLET, J.          (dissenting).            The criminal

justice     system   has    already   failed     Nhia   Lee         twice,   and   by

dismissing his appeal, we fail him as well.               First, he was not

promptly appointed counsel after being charged with felony drug

and identity theft offenses.                Second, the circuit court and

court      commissioners,    often    over     Lee's    pro     se       objections,

erroneously exercised their discretion by repeatedly extending

the   10-day    statutory     time    limit    for   holding        a    preliminary

examination solely because the State Public Defender's Office

(SPD) had not yet appointed counsel for Lee.                        See Wis. Stat.

§ 970.03(2) (requiring a preliminary examination within 10 days

of the initial appearance unless the parties stipulate or "on

motion and for cause.");1 State v. Lee, 2021 WI App 12, ¶¶51–52,




      1A preliminary examination "is a hearing before a court for
the purpose of determining if there is probable cause to believe
a felony has been committed by the defendant."        Wis. Stat.
§ 970.03(1).   It serves a different purpose than a Riverside
hearing, which is a constitutionally required preliminary
probable cause determination that must be made within 48 hours
of arrest "as a prerequisite to extended restraint of liberty,"
and which does not entail any adversary rights. See Gerstein v.
Pugh, 420 U.S. 103, 114 (1975); see also County of Riverside v.
McLaughlin, 500 U.S. 44, 56 (1991); State v. Koch, 175
Wis. 2d 684, 697-98, 499 N.W.2d 152 (1993).      This requirement
was satisfied when the circuit court made an initial finding of
probable cause the day after Lee was arrested.

                                        4
                                                              No.    2019AP221-CR.rfd



396 Wis. 2d 136, 955 N.W.2d 424.              Those extensions resulted in

Lee   being    in   custody     for     113    days      before     a   preliminary

examination was held, 101 of which were prior to the appointment

of counsel.2

      ¶7    Now,    with   no   explanation,       the    court     dismisses      his

appeal as improvidently granted.              By doing so, we minimize the

important     questions    Lee's   case      raises   about    the      efficacy   of

Wisconsin's     process     for       appointing      counsel       for    indigent

defendants, which protects one of a defendant's most important

constitutional rights.          See Wis. Const. art. 1, § 7 (providing

that a criminal defendant "enjoy[s] the right to be heard by


     Unlike a Riverside hearing, a preliminary examination
"'protect[s] the accused from hasty, improvident, or malicious
prosecution'" by providing defendants the right to cross-examine
the State's witnesses and to call witnesses of their own. State
v. Williams, 198 Wis. 2d 516, 527, 544 N.W.2d 406 (1996) (quoted
source omitted); see also Wis. Stat. § 970.03(5).        At the
conclusion of the preliminary examination, the court must find
probable cause to believe a felony was committed in order to
bind over the defendant for trial.    See id., at (7).   Despite
the 10-day statutory time limit for holding a preliminary
examination, Lee's preliminary examination did not take place
until 113 days after his initial appearance.
      2Lee was initially charged with the drug offenses in a
different case.   After Lee made an initial appearance in that
case, authorities discovered he had given a fake name.     As a
result, that case was dismissed and this case was filed, adding
the identity theft charge.   In this case, Lee made his initial
appearance on September 10, 2018, but the hearing was continued
until the next day.      The time Lee spent in custody before
counsel was appointed is calculated from the conclusion of the
initial appearance on September 11, 2018.

     While Lee was in custody, he was also being held on an
extended-supervision hold in another case. See State v. Lee,
No. 2015CF1190 (Brown Cnty. Cir. Ct.).

                                         5
                                                                       No.   2019AP221-CR.rfd



himself and counsel."); see also State v. Forbush, 2011 WI 25,

¶43, 332 Wis. 2d 620, 796 N.W.2d 741 (recognizing that "to be

effective, [the Article I, Section 7 right to counsel] must

include the right to have the expense of counsel for indigent

defendants      covered       by    the    State.").         I    write      separately     to

discuss the systemic issues highlighted by Lee's case.

      ¶8       Before   addressing          those    broader       issues,       however,    I

briefly discuss the               legal issues Lee raised in this appeal.

Section 970.03(2) gives the circuit court discretion to extend

the time limit for holding a preliminary examination "on motion

and for cause."              In State v. Selders, 163 Wis. 2d 607, 472

N.W.2d 526 (Ct. App. 1991), the court of appeals held that a

circuit court's discretionary decision to extend the time limit

for     "cause"      must     be    based     on     the     justification         for     the

extension, the possible prejudice to the opposing party, and,

where appropriate, the public interest.                            See    id.    at 613-16.

Here,    the    parties      agree    with     the    court       of   appeals     that    the

circuit      court     and    court       commissioners          erroneously      exercised
their discretion in finding "cause" to extend the time limit for

holding Lee's preliminary examination, because those extensions

were based solely on the fact that counsel had not yet been

appointed for Lee.           See Lee, 396 Wis. 2d 136, ¶¶51–52.

      ¶9       The   parties       disagree,       though,       about    what    remedy    is

appropriate.          The court of appeals concluded that the circuit

court should dismiss the criminal complaint without prejudice.

See   id.,     ¶61.         Lee    argues    that     the    appropriate         remedy     is
dismissal with prejudice.                  We have repeatedly held, however,
                                              6
                                                                   No.   2019AP221-CR.rfd



that    the   remedy      for    failing     to     hold    a     timely       preliminary

examination is dismissal without prejudice for lack of personal

jurisdiction.           See, e.g., Armstrong v. State, 55 Wis. 2d 282,

285, 198 N.W.2d 357 (1972); Crummel v. State, 46 Wis. 2d 348,

356, 174 N.W.2d 517 (1970); State ex rel. Klinkiewicz v. Duffy,

35 Wis. 2d 369, 375, 151 N.W.2d 63 (1967).                        Departing from that

precedent     would      require    a    "special    justification,"            which   Lee

does not offer.          See Hennessy v. Wells Fargo Bank, N.A., 2022 WI

2, ¶27, 400 Wis. 2d 50, 968 N.W.2d 684.                    Instead, he argues that

the     circuit    court's       failure     to    hold     a     timely       preliminary

examination       means    the     circuit       court     lost    competency.          See

generally       Green    Cnty.     Dep't    of     Human    Servs.       v.     H.N.,   162

Wis. 2d 635, 656, 469 N.W.2d 845 (1991) (failing to comply with

statutory time limits may result in the circuit court losing

competency to proceed).                 But even if the circuit court lost

competency, that doesn't explain why the charges against Lee

must be dismissed with prejudice——and we have never held as

much.     See City of Eau Claire v. Booth, 2016 WI 65, ¶21, 370
Wis. 2d 595,       882     N.W.2d 738        (explaining          that     a     lack   of

competency means that the circuit court may not adjudicate "the

particular case before the court" (quoted source omitted)).                              I

therefore agree with the court of appeals that, consistent with

our precedent, the correct remedy for failing to hold a timely

preliminary examination is dismissal without prejudice for lack

of personal jurisdiction.               See Lee, 396 Wis. 2d 136, ¶¶61–62.

       ¶10    Lee's alternative arguments are also unavailing.                            I
agree    with     the    court     of    appeals     that       Lee's    constitutional
                                             7
                                                               No.   2019AP221-CR.rfd



speedy-trial claim is premature.              See id., ¶62 n.24.        And as for

Lee's    remaining     constitutional         claims——that      the     unjustified

delay    in     holding       a     preliminary    examination        resulted    in

violations of his Sixth Amendment right to counsel or Fourteenth

Amendment     right    to     due    process——it    is   not    clear     from   the

briefing that these claims, even if successful, would give Lee

the remedy he seeks.          Finally, I agree with the court of appeals

that our order in In re Petition to Amend SCR 81.02, S. Ct.

Order 17-06, 2018 WI 83 (issued Jun. 27, 2018, eff. Jan. 1,

2020) mandated only an increase in the hourly rate for court-

appointed counsel.          See Lee, 396 Wis. 2d 136, ¶¶35–36.

    ¶11       That    said,       Lee's   final    argument      merits     further

attention:      that we should use our superintending authority to

require circuit courts to appoint counsel at county expense when

there are delays in securing SPD-appointed counsel.                       See Wis.

Const.    art.       VII,     § 3     ("The    supreme    court       shall      have

superintending . . . authority over all courts.").                        There are

several reasons why this court has not already done so.                          For
starters, appointing counsel at county expense only responds to

one reason SPD might have trouble finding an attorney willing to

accept an appointment: the low hourly rate for SPD appointments,




                                          8
                                                      No.   2019AP221-CR.rfd



which is set by statute.3        Appointing counsel at county expense

does not, however, address the other potential obstacles SPD

might   encounter,   including    heavy   workloads   or    conflicts    of

interest among local lawyers, or a relative lack of qualified

attorneys in a particular part of the state.          Moreover, even if

the issue is the meager compensation for SPD appointments, it is

difficult to create a bright-line rule for when circuit courts

would be required to appoint counsel at the more generous county

rate, because any such line would necessarily be arbitrary and

could have significant budgetary consequences for counties.

    ¶12    Nevertheless, there are strong reasons to change the

status quo, namely that the costs of maintaining it are too

high.   Counties bear not just the cost of paying court-appointed

counsel but also the costs "of continuing to incarcerate the




    3  In Petition to Amend SCR 81.02, 2018 WI 83, we observed
that the then-applicable $40-per-hour statutory rate under Wis.
Stat. § 977.08 (2018-19) for private attorneys appointed to
represent indigent criminal defendants was "the lowest in the
entire nation."    Id. at 2.   Because of that "abysmally low"
rate, "SPD struggles to find counsel who will represent indigent
criminal defendants" at the statutory rate because many
attorneys "literally lose money if they take these cases." Id.
at 2–3. In Marathon County, where Lee was charged, it took the
SPD "an average of 80 contacts and 17 days to appoint a private
attorney to a case." See id. at 7.

     Effective January 1, 2020, the legislature increased the
statutory rate for SPD appointments to $70 per hour. 2019 Wis.
Act 9, §§ 2244, 2245.    Although that change was not in place
when the SPD sought appointed counsel for Lee, I hope it will
increase the number attorneys willing to accept SPD appointments
in the future.

                                    9
                                                             No.    2019AP221-CR.rfd



defendant while awaiting the preliminary hearing."4                  See Lee, 396

Wis. 2d 136, ¶55.         In addition to the monetary costs, delays in

appointing counsel also impose significant and unquantifiable

harms on both defendants and the public.                 Uncounseled defendants

may be hindered in their ability to prepare a defense, engage in

plea negotiations, or seek pretrial release.                 See Blackledge v.

Allison, 431 U.S. 63, 71 (1977) (explaining that plea bargains

can help defendants "avoid[] extended pretrial incarceration and

the anxieties and uncertainties of a trial" and lead to speedy

disposition of the case).           And failing to timely appoint counsel

to    represent     an   indigent     defendant    may   tarnish     the   public's

perception of the fairness of our criminal justice system by

suggesting that speedy justice is available only to those who

can afford a private attorney.                 Not to mention that delays in

appointing counsel may lead to the same negative consequences as

any    other      pre-trial    delay,    such     as   postponing    closure    for

victims      or   increasing    the     chance    that   witnesses    may   become

unavailable.
       ¶13     The court of appeals' decision helps to alleviate some

of these concerns by mandating that circuit courts carefully

consider and analyze, on the record, all relevant factors before


       Information about the costs at the county-jail level is
       4

hard to come by, but according to a 2018 report, it costs an
average of $38,644 per year (or $105.87 per day) to house an
inmate in a state correctional facility. See https://www.wisbar
.org/NewsPublications/WisconsinLawyer/Pages/Article.aspx?Volume=
91&Issue=6&ArticleID=26397#a; see also https://www.prisonpolicy.
org/blog/2017/02/07/pretrial_cost/ (nationally, pre-trial
incarceration costs local governments $13.6 billion per year).

                                          10
                                                                  No.       2019AP221-CR.rfd



extending       the    statutory       time       limit     for         a     preliminary

examination.        See Lee, 396 Wis. 2d 136, ¶50 (citing Selders, 163

Wis. 2d at 614-15);        see       also         id.,    ¶¶54–55,             59       ("The

justification for extending the time limit must be set forth

with     reasonable     specificity,        and     the   court         must        consider

countervailing        factors    and       what    weight     to        give        them.").

Importantly, the court of appeals also emphasized that "simply

observing that the defendant has not yet had counsel appointed

by SPD is insufficient" to justify extending that time limit.

Id., ¶51.

       ¶14    Indeed, Lee's case perfectly illustrates that point,

as well as broader systemic issues.                 At each of Lee's 12 review

hearings, the circuit court or court commissioner extended the

time for holding a preliminary examination on their own motion

and often over Lee's objections.                    Such extensions require a

finding of cause; yet the record indicates that neither the

circuit court nor the court commissioners knew the cause for the

delay.        For   example,    at   the    fifth    review       hearing,          a   court
commissioner told Lee, "I wish I could tell you what the hold up

is . . . .      I'm not sure what the hold up is on your particular

case."       After Lee wrote the circuit court in mid-October asking

for the case to be dismissed due to the failure to hold a

preliminary examination, more than three weeks passed before the

circuit court held a hearing on Lee's request.                     At that hearing,

a SPD attorney appeared and explained that SPD had contacted

over 100 attorneys and none were willing to represent Lee, but
she was not asked why that was the case.                          After the review
                                           11
                                                                  No.   2019AP221-CR.rfd



hearing, the circuit court observed that the delay was "getting

very, very close to the point where the Court could find a

constitutional violation," but it refused to dismiss the case.

Lee waited 44 more days for counsel to finally be appointed.

     ¶15       The facts of this case are concerning, and reflect a

breakdown in our system of appointing attorneys for indigent

defendants.       Even prior to the COVID-19 pandemic, SPD staffing

shortages and a low hourly rate for appointed counsel resulted

in delays in finding counsel for indigent defendants, especially

to more rural parts of the state.                   Delays will likely increase

as the criminal-justice system responds to a statewide backlog

of more than 17,000 felony cases.5

     ¶16       Although       circuit     courts    cannot     solve      all   of      the

state's appointed-counsel problems on their own, they can help

to prevent unjust delays by ensuring that extensions of time for

holding    a     preliminary          examination    are    granted     only     upon    a

finding of cause.           Circuit courts should also seriously consider

using     their       power    to     appoint     counsel    at    county       expense,
especially when they find, as the circuit court put it in this

case,     that        the     delay     is   "very,     very      close     to . . . a

constitutional violation."                See Douglas County v. Edwards, 137

Wis. 2d 65, 76, 403 N.W.2d 438 (1987) ("The trial court has the

authority to appoint counsel whenever in the exercise of its

discretion       it    deems    such    action     necessary.").        Additionally,

     5 https://www.jsonline.com/story/news/local/milwaukee/2022/0
4/07/how-milwaukee-county-courts-plan-clear-case-backlog-fix-
staff-shortages/7247260001/.

                                             12
                                                              No.   2019AP221-CR.rfd



more transformative steps are needed from all three branches of

government, including allocating additional funding for indigent

criminal defense, encouraging increased pro bono participation,

and providing incentives for attorneys to live and practice in

the   rural       parts    of   the   state     where      these    problems    are

particularly pressing.6

      ¶17    Lee's appeal provided the court with the chance to

highlight the problems with our appointed-counsel system, so all

three branches of government can begin working toward solutions.

Because     the    court    instead   summarily      dismisses      the   case,    I

respectfully dissent.

      ¶18    I    am   authorized     to    state   that    Justice    ANN     WALSH

BRADLEY joins this dissent.




      6The court has the power to adopt rules of "pleading,
practice, and procedure in all courts, for the purposes of
simplifying the same and of promoting the speedy determination
of litigation upon the merits."     Wis. Stat. § 751.12(1).    We
have recently used that power to take steps in the right
direction, including by adopting a rule petition that allows
lawyers to elect emeritus status at age 70, relieving them of
State Bar dues and continuing-legal-education requirements,
while allowing them to continue performing pro bono work.     See
In re Modification of Emeritus Status, S. Ct. Order 20-06, 2021
WI 19 (issued Mar. 2, 2021, eff. July 1, 2021).          We have
likewise expanded opportunities for law students to practice
under supervision prior to graduation.    See In re Petition to
Repeal and Recreate SCR Ch. 50, S. Ct. Order 20-04, 2021 WI 20
(issued Mar. 2, 2021, eff. July 1, 2021). The State Bar is also
doing important work to highlight opportunities for new lawyers
and                          law                         students
to practice in rural areas. See https://www.wisbar.org/NewsPubl
ications/InsideTrack/pages/article.aspx?Volume=10&Issue=14&Artic
leID=26523.

                                           13